IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: F.E.V., A MINOR      : No. 867 MAL 2017
                                         :
                                         :
PETITION OF: K.V., MOTHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN THE INTEREST OF: A.E.W.B., JR., A     : No. 868 MAL 2017
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: K.V., MOTHER                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.